        Case: 1:20-cv-01865-JG Doc #: 1 Filed: 08/21/20 1 of 13. PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

EILEEN RIZK, individually and on                   )      CASE NO.
behalf of all others similarly situated            )
                                                   )      JUDGE:
         Plaintiff,                                )
                                                   )
                                                   )      COLLECTIVE ACTION
                                                   )      COMPLAINT
                                                   )
                         v.                        )
                                                   )
OLD DOMINION FREIGHT LINE, INC.                    )
c/o CT Corporation System                          )
4400 Easton Commons Way, Suite 125                 )
Columbus, Ohio 43219                               )
                                                   )
         Defendant.                                )

       Plaintiff Eileen Rizk, by and through undersigned counsel, on behalf of herself and on

behalf of all others similarly situated, brings this Complaint against Defendant Old Dominion

Freight Line, Inc. (“Old Dominion”), and in support of her claims, states as follows:

                                 PRELIMINARY STATEMENT

1. This Complaint is filed as a collective action under 29 U.S.C. § 216(b), and is brought by and

   on behalf of persons who are or have been at some time employed during the applicable

   limitations period as Over, Short, and Damaged Supervisors (“OS&D Supervisors”) for

   Defendant, in the business of providing less-than-truckload (“LTL”) shipping and global

   transportation to the general public.

2. Defendant employ OS&D Supervisors or those working in similar job positions, and

   classifies them as “exempt” employees, paying them on a salaried basis, even when more

   than 40 hours of work is performed in a particular work week.
        Case: 1:20-cv-01865-JG Doc #: 1 Filed: 08/21/20 2 of 13. PageID #: 2




3. Rizk, and similarly situated employees routinely work(ed) more than forty (40) hours in a

   workweek but are not paid an overtime premium for any of their overtime hours.

4. As a result of Defendant’s unlawful classification of Rizk, and similarly situated employees

   as “exempt” for the purposes of overtime compensation, and Defendant’s failure to

   compensate Rizk, and similarly situated employees for all hours worked, Defendant has

   violated the requirements of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq.,

   the Ohio Minimum Fair Wage Standards Act (“OMFWSA”), and the Prompt Pay Act, Ohio

   Rev. Code § 4113.15 by failing to pay Rizk, and similarly situated employees, overtime

   compensation for hours worked in excess of 40 hours in one week as required by the FLSA,

   OMFWSA, and Ohio Rev. Code § 4113.15.

5. Rizk brings this action on behalf of herself and all other similarly situated individuals

   pursuant to the FLSA, 29 U.S.C. § 216(b).

                                JURISDICTION AND VENUE

6. This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331 to hear this

   Complaint and to adjudicate these claims because this action involves a federal question

   under the FLSA.

7. The Court’s jurisdiction is also predicated upon 28 U.S.C. § 1367 as this Complaint raises

   claims pursuant to the laws of Ohio, over which this Court maintains supplemental

   jurisdiction.

8. Venue is proper in the United States District Court for the Northern District of Ohio pursuant

   to 28 U.S.C. § 1391 because Defendant operates a business in this district and because a

   substantial part of the events or omissions giving rise to the claims occurred in this district.




                                                 2
        Case: 1:20-cv-01865-JG Doc #: 1 Filed: 08/21/20 3 of 13. PageID #: 3




                                           PARTIES

   Plaintiff

9. Plaintiff Eileen Rizk is a resident of the city of Parma, county of Cuyahoga, and state of

   Ohio. Rizk was hired by Defendant as an OS&D Clerk in February 2008.

10. In February of 2018, Rizk was promoted to OS&D supervisor.

11. An OS&D Supervisor has the same duties as an OS&D Clerk, but is paid on a salary basis.

   Defendant

12. Defendant Old Dominion is a Virginia corporation that operates a place of business located at

   8055 Old Granger Road, Garfield Heights, Ohio 44125.

13. Founded in 1934, Old Dominion started out as a single truck running a 94-mile route in

   Virginia.

14. Over the last 80 years Old Dominion has become a national LTL freight leader and global

   transportation company.

15. Old Dominion is an “employer” of Rizk, and similarly situated employees as that term is

   defined by the FLSA and the OMFWSA.

16. At all relevant times, Old Dominion maintained control, oversight, and direction over Rizk,

   and similarly situated employees, including, but not limited to, hiring, firing, disciplining,

   timekeeping, payroll, and other practices.

17. At all relevant times, Old Dominion has been and continues to be an enterprise engaged in

   “the production of goods for commerce” within the meaning of the phrase as used in the

   FLSA.

18. Old Dominion’s gross annual sales made or business done has been $500,000 or greater per

   year at all relevant times.




                                                3
        Case: 1:20-cv-01865-JG Doc #: 1 Filed: 08/21/20 4 of 13. PageID #: 4




                                 FACTUAL ALLEGATIONS

19. Rizk, and similarly situated employees work or worked for Defendant as OS&D Supervisors

   during the applicable statutory period.

20. Defendant lists the OS&D Responsibilities as follows:

           a) Organize the OS&D Desk;

           b) Bill all out of route C43/997 Pros first;

           c) Update Inbound Line Haul Manifest;

           d) Gather all new C43 blue copies and paperwork for all new OS&D’s;

           e) Bill all green copies of C43s;

           f) Make sure all exceptions are in the OS&D System, option 502;

           g) File in save-a-sorts;

           h) Review the OS&D exception log from the day before;

           i) Investigate overages, matching to open shortages, all-short bills, etc.;

           j) Spot-check the dock daily and make C43s for new overages;

           k) Update, option 502, for all short Pros, coded 80, within 72 hours of shortage

              exception;

           l) Update OS&D exception log as drives call in and enter exception into the P & D

              Review;

           m) Review Delivery Receipts with exceptions;

           n) Do not contact shippers or consignees on any customers’ overages without prior

              authorization from Central OS&D;




                                                 4
        Case: 1:20-cv-01865-JG Doc #: 1 Filed: 08/21/20 5 of 13. PageID #: 5




           o) Contact shippers on undeliverable or refused freight for reasons other than

               damage;

           p) Fax or email On-Hand notices to all parties involved;

           q) Check for disposition on damaged and refused freight, then make bills to move

               the freight;

           r) Bill free astrays, re-consignments, RTSs and re-label freight when necessary.

21. Rizk, and similarly situated employees’ primary duties do not require the exercise of

   discretion and independent judgment to matters of significance.

22. All non-exempt employees are entitled to overtime compensation at a rate of one and one-

   half (1.5) times their regular hourly rate for hours worked in excess of forty (40) per

   workweek

23. Defendant compensated and/or compensate Rizk, and similarly situated employees for their

   work on a salary basis.

24. Defendant suffered and permitted Rizk, and similarly situated employees to work more than

   forty (40) hours per workweek.

25. Defendant has a policy of not paying Rizk, and similarly situated employees at a rate of one

   and one-half (1.5) times their regular pay for the overtime hours they worked as required by

   the FLSA.

26. Defendant only paid Rizk, and similarly situated employees, their regular salary, rather than

   the legally require one and one-half times their regular rate of pay, irrespective of the actual

   hours they worked.

27. Defendant willfully deprived Rizk, and similarly situated employees of overtime

   compensation by paying them less than what is required under federal law.




                                                5
        Case: 1:20-cv-01865-JG Doc #: 1 Filed: 08/21/20 6 of 13. PageID #: 6




28. Defendant was aware, or should have been aware, of its unlawful payment practices and

   recklessly chose to disregard the consequences of its actions.

29. Due to the long hours that Rizk was working, she began experiencing wrist and arm pain in

   March 2018.

30. In January 2019 Rizk was diagnosed with Nerve Entrapment Syndrome.

31. Rizk’s Nerve Entrapment Syndrome substantially limits one or more major life activity,

   including performing manual tasks such as typing and lifting heavy objects.

32. Rizk’s Nerve Entrapment Syndrome impairs her ability to type for long periods of time

   without severe pain.

33. Rizk, as a result of her Nerve Entrapment Syndrome, is disabled.

34. Alternatively, Defendant regarded Rizk as disabled, as a result of Rizk’s Nerve Entrapment

   Syndrome.

35. Notwithstanding any disability, actual or perceived, Rizk remained, at all times material

   herein, fully qualified for the position of OS&D Supervisor at Old Dominion.

36. Instead of having surgery, Rizk went on short term disability from May 2019 until August

   2019 so that her arm and wrist could heal.

37. Everything was going well for Rizk until April 1, 2020 when her arm started bothering her

   again.

38. Rizk informed her manager, Wade Nesbitt, that her arm was bothering her again, and took

   one week of leave on April 20th to rest her arm.

39. When Rizk returned to work on April 27, 2020, she was told that her position was eliminated

   due to COVID-19.

40. No other positions in Old Dominion’s Cleveland office were eliminated due to COVID-19.




                                                6
        Case: 1:20-cv-01865-JG Doc #: 1 Filed: 08/21/20 7 of 13. PageID #: 7




41. Ilona Johnson, who is not disabled, now performs the OS&D duties that Rizk performed

   prior to April 27, 2020.

42. Rizk now performs Johnson’s former customer service functions but with a reduction in pay

   of approximately $18,000 per year.

43. When Rizk returned to work on April 27, 2020, she requested the reasonable accommodation

   of an ergonomic keyboard.

44. As of the date of filing Old Dominion has not provided Rizk with an ergonomic keyboard.

                      FLSA COLLECTIVE ACTION ALLEGATIONS

45. Rizk brings Count I on behalf of themselves and all similarly situated individuals. The

   proposed collective class (“FLSA Collective”) is identified as follows:

                All OS&D Supervisors who have been employed by Old Dominion from
                August 21, 2017 until the date of final judgment in this matter, and
                worked more than forty (40) hours in one or more workweeks.

46. Rizk consents in writing to assert her claims for unpaid wages under the FLSA pursuant to 29

   U.S.C. § 216(b). Rizk’s signed consent form is filed with the Court as Exhibits A to this

   Complaint.

47. As this case proceeds, it is likely that other individuals will file consent forms and join as

   “opt-in” plaintiffs.

48. Members of the proposed FLSA Collective are known to Defendant and are readily

   identifiable through Defendant’s records.

49. Rizk, and the FLSA Collective are all victims of Defendant’s widespread, repeated,

   systematic, and consistent illegal policies that have resulted in willful violations of their

   rights under the FLSA, 29 U.S.C. § 201, et seq., and that have caused significant damage to

   Rizk, and the FLSA Collective.




                                                7
        Case: 1:20-cv-01865-JG Doc #: 1 Filed: 08/21/20 8 of 13. PageID #: 8




50. The FLSA Collective would benefit from the issuance of court-supervised notice of this

   lawsuit and an opportunity to join by filing their written consent.

         COUNT I – FAILURE TO PAY OVERTIME IN VIOLATION OF FLSA
                    (On Behalf of Rizk, and the FLSA Collective)

51. Plaintiff realleges and incorporates by reference the above paragraphs as if fully set forth

   herein.

52. Defendant is an “enterprise” as defined by the FLSA, 29 U.S.C. § 203(r)(1), and is engaged

   in commerce within the meaning of the FLSA, 29 U.S.C. § 203(b), (s)(1).

53. The FLSA, 29 U.S.C. § 207, requires covered employers like Defendant to pay non-exempt

   employees like Rizk, and the FLSA Collective, no less than one and one-half (1.5) times their

   regular rate of pay for all hours worked in excess of forty (40) in a workweek.

54. Rizk, and the FLSA Collective, regularly worked more than forty (40) hours per week for

   Defendant, but Defendant did not properly compensate them for all of their overtime hours as

   required by the FLSA.

55. Defendant has not made a good-faith effort to comply with the FLSA as it relates to the

   compensation of Rizk, and the FLSA Collective.

56. Defendant knew Rizk, and the FLSA Collective, worked overtime without proper

   compensation, and it willfully failed and refused to pay Rizk and the FLSA Collective wages

   at the required overtime rate pursuant to 29 U.S.C. § 255.

57. Defendant’s willful failure and refusal to pay Rizk, and the FLSA Collective, overtime wages

   for time worked violates the FLSA, 29 U.S.C. § 207.

58. As the direct and proximate result of Defendant’s unlawful conduct, Rizk, and the FLSA

   Collective, have suffered and will continue to suffer a loss of income and other damages.




                                                 8
        Case: 1:20-cv-01865-JG Doc #: 1 Filed: 08/21/20 9 of 13. PageID #: 9




   Rizk, and the FLSA Collective, are entitled to liquidated damages and attorney’s fees and

   costs incurred in connection with this claim.

  COUNT II – FAILURE TO PAY OVERTIME IN VIOLATION OF OHIO MINIMUM
                         WAGE STANDARDS ACT
                            (On Behalf of Rizk)

59. Plaintiff realleges and incorporates by reference the above paragraphs as if fully set forth

   herein.

60. Rizk worked more than forty (40) hours in one or more workweeks.

61. Starting February 2018, Defendant did not pay Rizk at least one and a half times her normal

    hourly rate for time worked in excess of forty (40) per workweek.

62. By not paying Rizk proper overtime wages for time worked in excess of forty (40) per

    workweek, Defendant has violated the OMFWSA.

63. As a result of Defendant’s violations, Rizk is entitled to damages, including, but not limited

    to, unpaid overtime wages, costs, and attorney’s fees.

  COUNT III – UNTIMELY PAYMENT OF WAGES IN VIOLATION OF OHIO REV.
                            CODE § 4113.15
                           (On Behalf of Rizk)

64. Rizk realleges and incorporates by reference the above paragraphs as if fully set forth

    herein.

65. During all relevant times, Old Dominion was an entity covered by the Prompt Pay Act, Ohio

    Rev. Code § 4113.15, and Rizk was an employee within the meaning of Ohio Rev. Code §

    4113.15 and was not exempt from its protections.

66. Ohio Rev. Code § 4113.15(A) requires that Old Dominion pay Rizk all wages, including

    unpaid overtime, on or before the first day of each month, for wages earned during the first

    half of the preceding month ending with the fifteenth day thereof, and on or before the




                                                   9
       Case: 1:20-cv-01865-JG Doc #: 1 Filed: 08/21/20 10 of 13. PageID #: 10




    fifteenth day of each month, for wages earned during the last half of the preceding calendar

    month.

67. Rizk’s unpaid wages have remained unpaid for more than thirty (30) days beyond her

    regularly scheduled payday.

68. In violating Ohio law, Old Dominion acted willfully, without a good faith basis, and with

    reckless disregard to Ohio law.

69. As a result of Old Dominion’s willful violation, Rizk is entitled to unpaid wages and

    liquidated damages, as stated in Ohio Rev. Code § 4113.15.

COUNT IV – DISABILITY DISCRIMINATION IN VIOLATION OF OHIO REV. CODE
                               § 4112.02
                           (On Behalf of Rizk)

70. Rizk realleges and incorporates by reference the above paragraphs as if fully set forth

    herein.

71. Throughout her employment, Rizk was fully competent to perform the duties of her position

   at Old Dominion.

72. Rizk, at all times material herein, was disabled.

73. Old Dominion demoted Rizk because of Rizk’s disability and/or because Old Dominion

   regarded Rizk as disabled.

74. Old Dominion’s demotion of Rizk, because of Rizk’s disability and/or Old Dominion’s

   perception of Rizk as disabled, was in violation of Ohio Rev. Code § 4112.

75. Old Dominion violated Ohio Rev. Code § 4112.02 by discriminating against Rizk based on

    her disabling condition.

76. As a result of Old Dominion’s unlawful conduct, Rizk has suffered, and will continue to

    suffer, pecuniary damages and emotional harm.




                                                 10
      Case: 1:20-cv-01865-JG Doc #: 1 Filed: 08/21/20 11 of 13. PageID #: 11




 COUNT V: FAILURE TO ACCOMMODATE IN VIOLATION OF OHIO REV. CODE
                             § 4112.02
                         (On Behalf of Rizk)

77. Rizk realleges and incorporates by reference the above paragraphs as if fully set forth

    herein.

78. Rizk is a disabled individual, pursuant to Ohio Rev. Code § 4112.

79. Rizk proposed a reasonable accommodation for her disability and Old Dominion has yet to

   grant said accommodation.

80. Old Dominion’s refusal to grant Rizk’s accommodation was a violation of Ohio Rev. Code §

   4112.

81. As a result of Old Dominion’s unlawful conduct, Rizk has suffered, and will continue to

    suffer, pecuniary damages and emotional harm.

       WHEREFORE, Plaintiff Eileen Rizk prays for all the following relief:

              A. Designation of this action as a collective action on behalf of the collective
                 action members and prompt issuance of notice to all similarly-situated
                 members of an opt-in class, apprising them of this action, permitting them to
                 assert timely wage and hour claims in this action, and appointment of Rizk,
                 and her counsel to represent the collective action members;

              B. Unpaid overtime pay, and an additional and equal amount as liquidated
                 damages pursuant to the FLSA and supporting regulations;

              C. A declaratory judgment that the practices complained of herein are unlawful
                 under the FLSA, the OMFWSA, and Ohio Rev. Code § 4113.15;

              D. An award of unpaid overtime wages under the OMFWSA;

              E. Liquidated damages under Ohio Rev. Code § 4113.15;

              F. An award of any pre-judgment and post-judgment interest.

              G. An award of costs and expenses of this action, together with reasonable
                 attorney’s fees and expert fees; and

              H. Such other legal and equitable relief as the Court deems appropriate.



                                               11
Case: 1:20-cv-01865-JG Doc #: 1 Filed: 08/21/20 12 of 13. PageID #: 12




                                       Respectfully Submitted,


                                       /s/ Claire I. Wade-Kilts
                                       Claire I. Wade-Kilts (0093174)
                                       Sean H. Sobel (0086905)
                                       Sobel, Wade & Mapley, LLC
                                       55 Erieview Plaza, Suite 370
                                       Cleveland, Ohio 44114
                                       T: (216) 223-7213
                                       F: (216) 223-7213
                                       wade@swmlawfirm.com
                                       sobel@swmlawfirm.com

                                       Attorney for Plaintiff Eileen Rizk, and the
                                       FLSA Collective




                                  12
       Case: 1:20-cv-01865-JG Doc #: 1 Filed: 08/21/20 13 of 13. PageID #: 13




                                     JURY DEMAND

        Plaintiff hereby demand a jury trial by the maximum persons permitted by law on all

issues herein triable to a jury.


                                                  /s/ Claire I. Wade-Kilts
                                                  Claire I. Wade-Kilts (0093174)




                                             13
